Citation Nr: 0518245	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  04-05 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disability, secondary to service-connected left knee 
disability.

2.  Entitlement to an increased evaluation for right shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1978.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).  

The issue on appeal is being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

The Board notes that although the veteran indicated in his 
February 2004 VA Form 9, Appeal To Board Of Veterans' 
Appeals, that he desired to appear at a personal hearing 
before the Board sitting at the RO, he indicated in a March 
2004 VA Form 9 that he did not want a Board hearing.  
However, in a written response to a VA request for 
clarification, the veteran noted in April 2004 that he wanted 
a RO hearing instead of a Board hearing.  Such a hearing has 
not been scheduled.  Accordingly, the veteran was not 
provided an opportunity to present testimony at a hearing 
before the RO, as he has requested.  

The Board also notes that private treatment records were 
added to the file in June and August 2004 after certification 
to the Board without a waiver of initial RO consideration.   

Therefore, this case is remanded to the RO for the following 
actions:

1.  The RO must place the veteran's name 
on the docket for a personal hearing 
before the RO, according to the date of 
his request for such a hearing.

2.  Following completion of the foregoing, 
the RO must readjudicate the issues on 
appeal, to include consideration of all 
evidence on file.  If any issue on appeal 
continues to be denied, the RO must provide 
the veteran and his representative with a 
Supplemental Statement of the Case, and they 
must be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



